Matter of Chaya K. (Allen K.) (2017 NY Slip Op 02987)





Matter of Chaya K. (Allen K.)


2017 NY Slip Op 02987


Decided on April 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
BETSY BARROS, JJ.


2016-00361
 (Docket Nos. N-4763-13, N-4764-13, N-31840-15)

[*1]In the Matter of Chaya K. (Anonymous). Administration for Children's Services, petitioner-respondent; Allen K. (Anonymous), appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Rivah K. (Anonymous). Administration for Children's Services, petitioner-respondent; Allen K. (Anonymous), appellant, et al., respondent. (Proceeding No. 2)
In the Matter of Baby Girl D. (Anonymous). Administration for Children's Services, petitioner-respondent; Allen K. (Anonymous), appellant, et al., respondent. (Proceeding No. 3)


Rhea G. Friedman, New York, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Scott Shorr and Eric Lee of counsel), for petitioner-respondent.
Ralph R. Carrieri, Mineola, NY, attorney for the children.

DECISION & ORDER
Appeal by the father from an order of the Family Court, Kings County (Ilana Gruebel, J.), dated December 31, 2015. The order, insofar as appealed from, after a hearing, granted the petitioner's application pursuant to Family Court Act § 1027 to place the child Baby Girl D. in the custody of the petitioner pending the outcome of the neglect proceedings.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
After a hearing, the Family Court properly granted the petitioner's application pursuant to Family Court Act § 1027 to temporarily remove the child Baby Girl D. from the parents' care and place her in the custody of the petitioner pending the outcome of the neglect proceedings. There was a sound and substantial basis in the record for the court's determination that removal was necessary to avoid imminent risk to the child's life or health, and that the risk could not be mitigated by reasonable efforts short of removal (see Family Ct Act § 1027; Nicholson v Scoppetta, 3 NY3d [*2]357, 378).
CHAMBERS, J.P., AUSTIN, ROMAN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court